Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000325
                                                         07-NOV-2012
                                                         02:39 PM



                         NO. SCWC-11-0000325

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 ROCKY R. GILDING, Respondent/Plaintiff-Appellee-Cross-Appellant,

                                 vs.

 STATE OF HAWAI#I, Petitioner/Defendant-Appellant-Cross-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (ICA NO. CAAP-11-0000325; CIV. NO. 08-1-1852)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Defendant-Appellant-Cross-Appellee’s

 application for writ of certiorari, filed on September 25, 2012,

 is hereby rejected.

           DATED:   Honolulu, Hawai#i, November 7, 2012.

 Marie Manuele Gavigan and             /s/ Mark E. Recktenwald
 Caron M. Inagaki
 for petitioner                        /s/ Paula A. Nakayama

 Eric A. Seitz,                        /s/ Simeon R. Acoba, Jr.
 Della Au Belatti, and
 Ronald N.W. Kim                       /s/ Sabrina S. McKenna
 for respondents
                                       /s/ Richard W. Pollack